Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-12, 14-19, 23-37, and 40-42, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.
	
Official Notice
It is noted that applicant did not challenged the use of official notice as applied in the 02/24/20 office action in the subsequent 05/13/20 remarks.  According to MPEP 2144.03 C:  “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”  Accordingly, each of the officially notices facts in the 02/24/20 office action are taken to be admitted prior art.
< Remainder of Page Left Intentionally Blank >

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-7, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable by D21 [US 10,402,632 B2], in view of D22 [US 2008/0260255 A1].
Claim 1: A method, comprising: 
displaying, by a computing device, an information page corresponding to a plurality of images; [D21, Section 1 and 10] D21 teaches the utilization of a computing device for the software provided. The software provided has the ability to provide a plurality of images on the display of the computing device.

[D21, Section 1 and 10-11] D21 teaches the ability to select a person displayed on the computing device. This in turn assists in the retrieval of multiple images based upon who appears in them.

determining, by the computing device, a plurality of attributes, each attribute describing a region of interest corresponding to a body part of the person for each image of the subset, ; [D21, Section 1 and 10-11] D21 teaches the ability of the software to analyze the image and determine how a person ages over time to assist in recognition of the person in the recognized images. This is done with respect to at least a body part of the person

generating, by the computing device, a summarization video for the person, the summarization video including at least one image of the subset having a highest aggregate score.  [D21, Section 1, 10-11, and 32] D21 teaches the ability of the software to analyze the image and determine how a person ages over time to assist in recognition of the person in the recognized images to ultimately group the images in which the person appears. Further D21 teaches the ability to generate highlight videos based upon the selection of the items wanted.

D21 teaches the displaying, receiving, determining of attributes with respect to a region of interest, and generating of a summarization. D21 does not explicitly teach the determining of the expression and positional attributes as the specific types of attributes being determined, the additional determinations, computing, and summarization includes the image having a highest aggregated score. The claim limitations are taught as follows:

[D22, Figure 7 and [0097 and 0113]] D22 teaches the features being determined and that being of a facial feature information and the positional feature information. 

determining, by the computing device for the each image of the subset, a first score for the feature attribute; [D22, Figure 7 and [0097 and 0113]] D22 teaches the calculation of the score with regards to the facial information. 

determining, by the computing device for the each image of the subset, a second score for the positional attribute [D22, Figure 7 and [0097 and 0113]] D22 teaches the calculation of the score with regards to the positional information.

computing, by the computing device for the each image of the subset, an aggregate score based on a sum of the first score and the second score; and [D22, Figure 7 and [0097 0113 and 0160]] D22 teaches aggregation of the scores by the addition.
It is noted, the detection done in D22 is done with respect to each of the frames detected from the video sequence which contains the required data for analyzation of the first and second attributes/scores. 

generating, by the computing device, a summarization video for the person, the summarization video including at least one image of the subset having a highest aggregated score. With regards to the selection of an image with “a highest score” it is noted that the limitations do not actually select the image with a highest score and therefore it is not clear where the limitations of being a highest score entails. It cannot be determined how the score is to be analyzed in order to determine it is a highest score and thus the mere selection of a similar image provides it having a highest score just for being recognized as that person portrayed in the image data. Although examiner does not believe this is the inventive concept applicant is seeking, examiner recommends the amendment of the claim to select “the highest score” for clarity. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings of D21, wherein the software is utilized in initiating the request to generate a video summary of a person of interest (highlight video), with the teachings of D22, to acquire image data, analyze the image data to determine a score, and summation of the plurality of the scores detected to ultimately create a video summary according to parameters of interest. One skilled in the art would have been motivated to modify D21 in this manner in order to utilize the analysis of determining the similar images of 22 to generate the summarized video. Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 6: The method of claim 1, wherein generating the summarization video comprises: combining, by the computing device, plurality of images of the subset that include the person to create the summarization video for the person. Claim 6 is rejected for similar reasons as to those described in claim 1.

Claim 7: The method of claim 6, wherein the plurality of attributes further comprise a generic attribute of the person, the method further comprising determining for the each image of the subset, a third score for the generic attribute based on a third weight, the aggregated score being based on a sum of the first score, the second score, and the third score. Claim 7 is rejected for similar reasons as to those described in claim 1. [D22, Figure 7 and [0097 0113 and 0160]] D22 teaches the determination of a third score with a respective weight, and the summation of the multiple scores.

Claim 29: Claim 29 is rejected for similar reasons as to those described in claim 1.

< Remainder of Page Left Intentionally Blank >

Claim(s) 3, 14, 16, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable by D21 [US 10,402,632 B2], in view of D22 [US 2008/0260255 A1], further in view D1 [CN 101790047 A].
Claim 3: The method of claim 1, wherein the method further comprises detecting a face of the person. [D1, Abstract and [0078-0088]] D1 teaches the acquisition of image data continuously and within the acquired image data a face detection means for detection a face of a subject.

Claim 14: The method of claim 1, wherein the plurality of attributes comprise a plurality of generic attributes for the person, wherein the plurality of generic attributes describe generic qualities of the person. [D1, Abstract and [0007, 0014, 0078-0088]] D1 teaches the calculation of a score for each of the continuously captured images with respect to the attribute information on the detected face. The score is determined from known values of the plurality of types of attribute detected. Thus, the score is determined from previously defined scores. Because attributes are known, they are considered generic.

Claim 16: The method of claim 1, wherein a weight is associated with the each attribute of the plurality of attributes, wherein the weight for the each attribute is applied to a score for the teach attribute to create a weighted score for the each attribute, and wherein the aggregate score is computed based on an aggregation of each weighted score for the each attribute. [D1, Abstract and [0007, 0014, 0078-0088]] D1 teaches the calculation of a score for each of the continuously captured images with respect to the attribute information on the detected face. The score is determined from known values of the plurality of types of attribute detected. Thus, the score is determined from previously defined scores. D1 teaches the score determining means to assign a weights to detected face attribute information, and calculates the weighted average of scores of the detected face, the weighted average is determined as the calculated fraction of the image. Further claim 16 is rejected for similar reasons as to those described in claim 1.

Claim 31: Claim 31 is rejected for similar reasons as to those described in claim 3.
< Remainder of Page Left Intentionally Blank >

Claims 4, 9-12, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over D21 [US 10,402,632 B2], in view of D22 [US 2008/0260255 A1], further in view of D2 [US 2012/0269425 A1].
Claim 4: The method of claim 1, wherein a score for each attribute of the plurality of attributes is determined based on trained data that comprises a plurality of pre-defined scores for the each attribute of the plurality of attributes. D21 in view of D22 teaches the determination of scores, however, does not explicitly teach the scores that are determined are done based on training data. The claim limitations are taught as follows: [D2, [0036 and 0046]] D2 teaches the training images which are used in determining the score of the image data being analyzed. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings D21 in view of D22, wherein the score information is provide from previously defined scores, with the teachings of D2, wherein the training process is used to compute those known scores and use them for future analyzation of image data. One skilled in the art would have been motivated to modify D21 in view of D22 in this manner in order to use the teachings of D2 to previously determine score information based upon training a classifier system to provide a score to data being analyzed. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.


Claim 9: The method of claim 1, further comprising searching, by the computing device, for the regions of interest corresponding to different body parts of the person portrayed in the image, the searching based on a likelihood that the body part is positioned at a location within the image. As described in claim 1, the image is of a person and narrowed down to the face area of the image. D2, see figure 4 and [0082], describes the entire image is divided into a plurality of regions and the patches are obtained by image segmentation and applying specific interest point detectors. The combination of D20, in view of D1, in view of D21 would allow for the full person image to be divided into multiple regions and the analysis being conducted to apply interest points (different body parts) to be segmented.

Claim 10: The method of claim 9, wherein searching for the regions of interest comprises searching for the regions of interest based on trained data, wherein the trained data comprises a pre-defined anchor that points to a specific portion or point in an image. Claim 10 is rejected for similar reasons as to those described in claim 9, wherein there specific interest point detectors are used to detect a specific portion or point in the image.

Claim 11: The method of claim 9, wherein searching for the regions of interest comprises searching for the regions of interest corresponding to at least one of eyes of the person, a nose of the person, or a mouth of the person based on a location of a face of the person in the each image of the subset. [D1, Abstract and [0078-0088]] D1 teaches the acquisition of image data continuously and within the acquired image data a face detection means for detection a face of a subject. Further, D1 teaches the plurality of types of attribute information acquired from the image data narrowed to the detected face of the person such as eye closure degree and inclination degree of the detected face. These are considered the “region(s) of interest”.

Claim 12: Claim 12 is rejected to for similar reasons as described in claims 1 and 4, which teaches the multiple attribute data and the training images used to learn the data for analyzation of new image data. The combination would allow for the learning and storage of the attribute information in the database for scoring. Further, the prior art teaches the combining of the data to obtain a score of the region being analyzed and each of the feature attribute and positional attribute..

Claim 32: Claim 32 is rejected for similar reasons as to those described in claim 4.

Claim 33: Claim 33 is rejected for similar reasons as to those described in claim 9.
< Remainder of Page Left Intentionally Blank >
	

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D21 [US 10,402,632 B2], in view of D22 [US 2008/0260255 A1], in view of D2 [US 2012/0269425 A1], further in view of D1 [CN 101790047 A].
Claim 5: The method of claim 4, wherein the trained data comprises a plurality of mappings that respectively map one score of the plurality of pre-defined scores with one attribute of a plurality of pre-defined attributes. Claim 5 is rejected for similar reasons as to those described in claim 1 and 4. [D1, Abstract and [0007, 0078-0088]] D1 teaches the calculation of a score for each of the continuously captured images with respect to the attribute information on the detected face. The score is determined from known values of the plurality of types of attribute detected. Thus, it can be considered the data is “mapped” to a predefined score information. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings D21 in view of D22 in view of D2, as described in claim 4, with the teachings of D1, wherein D1 provides the calculation of the score with respect to the attribute information detected with regards to the face and this is considered the “mapping” of the score to an attribute. One skilled in the art would have been motivated to modify D21 in view of D22 in view of D2 in this manner in order to use the teachings of D1 to previously determine score information based upon training a classifier system to provide a score to data being analyzed and provide a mapping of the score with the attribute. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.
Claims 2, 15, 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over D21 [US 10,402,632 B2], in view of D22 [US 2008/0260255 A1], as described in claim 1, further in view of D5 [2018/0018508 A].
Claim 15: The method of claim 1, wherein the each image of the subset portrays more than one person, the method further comprising determining, by the computing device, a respective score for each group attribute of a plurality of group attributes, wherein the plurality of group attributes describes at least one of a relationship between a plurality of other people portrayed in the each image of the subset, a space between each of sthe plurality of other people portrayed in the each image of the subset, a gesture performed by one or more of the plurality of other people in the each image of the subset, or an arrangement of the plurality of other people portrayed in the each image of the subset, wherein the aggregate score is further computed based on the each score of the respective scores of the plurality of group attributes. [D5, [0013]] D5 teaches the engine can detect multiple people in a scene. Further, D5 teaches the engine can determine the trajectory, pose, gesture, and identity of the person. This could be determined with respect to each of the person within the scene that are detected, the multiple persons. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings of D21 in view of D22, as described in claim 1, with the teachings of D5, wherein information derived from the image data can be that of more than one person and the determination of the gesture data of the persons within the image data. One skilled in the art would have been motivated to modify D21 in view of D22 in this manner in order to use the teachings of D5 to further include the gesture information and analyze that data to retrieve a score related to the data. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 15.

Claim 2: The method of claim 1, wherein the image portrays the person and a plurality of other people. [D5, [0013]] D5 teaches the engine can detect multiple people in a scene and the identity of the person.

Claim 30: The apparatus of claim 29, wherein the person is determined in response to receiving a selection of the person displayed in the image, the image displaying the person and a plurality of other people. Claim 30 is rejected for similar reasons as to those described in claim 2.

Claim 34: Claim 34 is rejected for similar reasons as to those described in claim 15.
< Remainder of Page Left Intentionally Blank >

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D21 [US 10,402,632 B2], in view of D22 [US 2008/0260255 A1], as described in claim 1, in view of D8 [US 2007/0271524 A1].
Claim 8: The method of claim 1, wherein, when the image displays the person and a plurality of other people, the method further comprises determining, by the computing device, a score for a background of the image, wherein the background of the image includes the plurality of other people, wherein the aggregate score is computed further based on the score for the background of the image. [D8, [0083]] D8 teaches the plural objects are displayed in a group of foreground objects and a group of background objects; calculating a relevance score for one or more objects in the plural objects; calculating an aggregate information for the plural `groups` based on the plural relevance scores. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D21 in view of D22, as described in claim 1, with the teachings of D8, wherein the score information is calculated based upon the foreground and background information and aggregating the score dependent upon the foreground and background information acquired. One skilled in the art would have been motivated to modify D21 in view of D22 in this manner in order to utilize the entire image data while analyzing and providing a score rather than simply providing a score dependent only upon the region of interest. Thus, this would allow for an overall scoring with respect to all features of the image, including the background. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8. 
< Remainder of Page Left Intentionally Blank >


Claims 17-19, 23, 25-28, 35, and 40- 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over D21 [US 10,402,632 B2], in view of D22 [US 2008/0260255 A1], as described in claim 1, in view of D6 [US 2016/0239711 A1] further in view of D5 [2018/0018508 A].
Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 1. [D6, [0107]] D6 teaches a person centric summary visualization/filtering of the visual data (video) collected from distributed locations may be generated and centered on showing the targeted person(s) as they move around the camera network appearing in different locations or at different times on the same camera. [D5, [0901-0902]] D5 teaches the generation of a thumbnail, of the face of the person, and providing a visual display of the thumbnail to the user. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D21 in view of D22, as described in claim 1, with the teachings of D6 to determine score information of the person, and use the determined person information to make a summarization of the persons movements from different times and location or using same camera location at different time. One skilled in the art would have been motivated to modify D21 in view of D22 in this manner in order to utilize the summarization, for example, for person tracking in surveillance. Further, one skilled in the art would have been motivated to combine D21 in view of D22, in view of D6 in this manner further with D5 in order to utilize the acquired image data generate a thumbnail of the person for visual display. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 17.

Claim 18: The method of claim 17, further comprising receiving, by the computing device, a selection of the person. [D5, [0013]] D5 teaches the engine can detect multiple people in a scene and the identification of a particular person. 

Claim 19: The method of claim 17, further comprising detecting faces in the plurality of images. [D1, Abstract and [0078-0088]] D1 teaches the acquisition of image data continuously and within the acquired image data a face detection means for detection a face of a subject.

Claim 23: The method of claim 17, wherein the plurality of attributes of the person comprise a plurality of generic attributes for the person, wherein the plurality of generic attributes describe generic qualities of the person. [D1, Abstract and [0007, 0014, 0078-0088]] D1 teaches the calculation of a score for each of the continuously captured images with respect to the attribute information on the detected face. The score is determined from known values of the plurality of types of attribute detected. Thus, the score is determined from previously defined scores. D1 teaches the score determining means to assign a weight to detected face, and calculates the weighted average of scores of the detected face is determined, the weighted average is determined as the calculated fraction of the image.

Claim 25: The method of claim 17, further comprising: creating, by the computing device, a thumbnail representing the summarization video for the person, wherein the thumbnail comprises [D5, [0901-0902]] D5 teaches the generation of a thumbnail, of the face of the person, and providing a visual display of the thumbnail to the user.

Claim 26: The method of claim 17, wherein the at least one image of the subset comprises a plurality of summarization images, and wherein the method further comprises adding one or more transition images in between the plurality of summarization images. [D6, [0159]] D6 teaches the summary video may include transition views between the varieties of cameras as shorter segments of video.

Claim 27: The method of claim 17, wherein the summarization video is created automatically as background activity of the computing device. The prior art teaches the limitations of claim analysis to retrieve the summarization of the video, however, does not explicitly teach the limitation wherein the system is configured to complete the summarization creation as a background activity of the device. This configuration, however, is well known in the art to process data either prior, during, in the background, or other scenarios and official notice is taken to note that the uses and benefits of using background processing within the method are known and expected within the image processing arts.  It would have been obvious to the before the effective filing date of the claimed invention to, for example, allow for the user to utilize the system or allow the system to analyze other persons while compiling a video summarization in the background to achieve the known and expected uses and benefits of, for example, multiple processes at one time.

Claim 28: The method of claim 17, further comprising displaying, by the computing device, a notification to indicate that the summarization video is being created or has been created. The prior art teaches the limitations of claim analysis to retrieve the summarization of the video, however, does not explicitly teach the limitation wherein the system is configured to provide an alert that the summarization has been completed. This configuration, however, is well known in the art to process data and once complete to provide a notification the processing is complete. Therefore, official notice is taken to note that the uses and benefits of using an alert to provide an indication of completion of a processing task within the method are known and expected within the image processing arts.  It would have been obvious to the before the effective filing date of the claimed invention to, for example, allow for the alert to be sent that a process that was initiated has been completed to achieve the known and expected uses and benefits of, for example, alerting a user if they were interested in seeing the summarization.

Claim 35: Claim 35 is rejected for similar reasons as to those described in claim 17.

Claim 36: The apparatus of claim 35, wherein the one or more processors further execute the instructions to receive a selection of the person. Claim 35 is rejected for similar reasons as to those described in claim 18.

Claim 37: Claim 36 is rejected for similar reasons as to those described in claim 19.

Claim 40: The apparatus of claim 35, wherein the one or more processors further execute the instructions to create a thumbnail representing the summarization video for the person, wherein  Claim 40 is rejected for similar reasons as to those described in claim 25.

Claim 41: Claim 41 is rejected for similar reasons as to those described in claim 27.

Claim 42: As described in claim 27, the creation of the summarization while the device is charging is another configuration. The prior art teaches the limitations of claim analysis to retrieve the summarization of the video, however, does not explicitly teach the limitation wherein the system is configured to complete the summarization creation as the device charges. This configuration, however, is well known in the art to process data as the system charges as this requires more load on the process and can be energy consuming for a portable battery device and official notice is taken to note that the uses and benefits of configuring the system to process the data while charging and these configurations are known and expected within the image processing arts.  It would have been obvious to the before the effective filing date of the claimed invention to, for example, allow for the processing to occur while the device is charging to achieve the known and expected uses and benefits of, for example, battery saving while in a portable scenario.
< Remainder of Page Left Intentionally Blank >
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over D21 [US 10,402,632 B2], in view of D22 [US 2008/0260255 A1], in view of D6 [US 2016/0239711 A1] in view of D5 [2018/0018508 A], as described in claim 17, further in view of D7 [US 2017/0032481].
Claim 24: The method of claim 17, wherein the plurality of images that include the person is determined based on a first plurality of attributes each respectively describing a region of interest corresponding to a body part of the person and a second plurality of attributes that each has lower weight than the first plurality of attributes. As described in claim 23, a weight can be assigned to the data. D5 teaches the detection of multiple people in the frame. [D7, [0036]] Further, D7 teaches the image processing component may assign a higher weight to attributes associated with that objective and a lower weight to attributes that are not associated with that objective. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D21 in view of D22 in view of D6 in view of D5, as described in section 17 with the teachings of D7, wherein the weight can be assigned to the data and the teachings of D7 further allow for multiple weights to be assigned to particular persons dependent upon attributes being and not being associated with the objective. One skilled in the art would have been motivated to modify D21 in view of D22 in view of D6 in view of D5 in this manner in order to allow for the attribute assigning at different levels dependent upon, for example, importance. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 24. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661